DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “front part of said housing block ” is not described or defined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“rinsing device” in claims 20, 23, and 25. The term is not clearly associated with any structure within the specification.
“temperature control device for adjusting a temperature of the rinsing medium and/or the application medium” in Claims 34 and 35. The term is associated with a temperature sensor (p. 14, lines 9-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed describes at least two distinct embodiments, one an applicator generally represented in Figs. 1-4 and distinct other applicator comprising at least one transverse distribution chamber, a nozzle gap, and an adjoining sliding surface, represented in Figure 5 (Fig. 5; Specification, p. 8, lines 5-6; p. 12, lines 18-26). In Figs. 1-4, an outlet 5 is on a so-called “lower side.” An outlet opening 5 is provided on an upper surface and NOT on a “lower side”. In addition, it teaches rinsing devices 8, 9 and a flowing gaseous rinsing medium 13, 14. Although Claim 1 has been amended with language in an apparent attempt to claim the embodiment in Figs. 1-4, Claims 24-25 retain features of the embodiment in Fig. 1, resulting in a combination of features for an apparatus which is not  described in the specification as originally filed. In addition, the specification as originally filed describes neither an outer lining nor a thermally insulating layer in relation to the embodiment in Fig. 5.  Specifically, it does not describe an outer lining, where most of a front section of the housing block, in a web movement direction, is surrounded by the outer lining, which Claim 24 now requires from Claim 20, even if a gaseous rinsing medium can be considered a thermally insulating layer which can be provided in addition to an outer lining.
Claims 20-25, 27-30, and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the term “rinsing device.” Claim limitation “rinsing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly describe any structure that performs the function in the claim; the drawings show features 8, 9 represented as inverted cones without any description of them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, Examiner considers any structure which can supply a gas to meet the limitation (e.g. fan, pump, nozzle, turbine, jets, stream, flow, etc.).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 recites the limitation "said outlet opening" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an outlet opening.”
Claims 21 and 24 recite the limitation “an outlet opening configured such . . . .” The limitation is indefinite, because Claim 20 previously requires an outlet opening (“said outlet opening”), making it unclear whether the limitation “an outlet opening” in Claims 21 and 24 refers to “said outlet opening” in Claim 20 or to a different outlet opening. Examiner considers the limitation to include either the outlet opening of Claim 20 or a different outlet opening.
Claims 22 and 24 recite the limitation “said outlet opening.” The limitation “said outlet opening” has ambiguous antecedent, because Claim 20 requires “said outlet opening,” Claim 21 requires “an outlet opening,” and Claim 22 depends from Claim 21 now making it unclear as to whether “said outlet opening” in Claim 22 refers to “an outlet opening” in Claim 21 or to “said outlet opening” in Claim 20 or whether they are all an identical outlet opening. Examiner considers the limitation to include every reasonable interpretation. 
Claims 20 and 38 recite the limitation “front section . . . in a web movement direction.” The limitation is indefinite, because it is not clear what must be considered a feature “in a web movement direction.” For example, Fig. 1 shows an arrow with reference MD for “movement direction.” Because the claim provides no reference point, both sides 12.1 and 12.2 could reasonably be considered in a web movement direction, since the web moves towards both these sides according to the arrow. Examiner considers either side to be a front or a back section in a web movement direction.
Claim 20 recites the limitation “outer lining, where most of a front section of said housing block, in a web movement direction, is surrounded by said outer lining and/ or a thermally insulating layer that comes into contact with an exterior . . . said thermally insulating layer being at least partially formed . . . .” The limitation is indefinite as ambiguous, because it is not clear whether the claim requires an outer lining AND ALSO that a front section of the housing block is surrounded by either the outer lining and/ or a thermally insulating layer or whether the claim requires an outer lining OR a thermally insulating layer. Examiner considers the limitation to include either interpretation. Since Claim 20 recites “said outer lining and/ or a thermally insulating layer,” the claim is interpreted to require only one or the other of these features and the limitation “said thermally insulating layer . . . and said outer lining” is required ONLY IN THE CASE that a thermally insulating layer is chosen (in which case BOTH an outer lining AND ALSO a thermally insulating layer would be required since the limitation modifying “said thermally insulating layer . . .” also requires “a gaseous rinsing medium inside a gap between said housing block and said outer lining”).
Claim 20 requires a combination of limitations, including “an outer lining,” “said outer lining and/ or a thermally insulating layer,” and “said thermally insulating layer being at least partially formed.” The combination of limitations is indefinite, because it is not clear whether only one or both of the outer lining and thermally insulating layer are required.
Claims 20 and 38 recite the limitation “most of a front section.” The limitation is indefinite as ambiguous and vague, because the specification does not define what should be considered a “front part,” whether a well-defined structure or a region (i.e. portion). Moreover, the specification fails to describe what regions should be considered “most of a front section.” Examiner considers the broadest reasonable interpretation to include a structural part, region, portion, or the like.
Claims 24-25 are indefinite, because they mix a combination of features of one embodiment with a combination of features of a distinct embodiment in Claim 20 (for example, compare Figs. 1 and 5) and the mixture of features is not disclosed in the specification.  The mix of features of different embodiments make it unclear how to meet all the requirements of the claims and is also rejected under 35 USC 112(a) above. These claims are not capable of meaningful examination on the merits at this time.
Claim 38 recites the limitation “outer lining, where most of a front section of said housing block, in a web movement direction, is surrounded by said outer lining and/ or a thermally insulating layer that comes into contact with an exterior . . . at least partially forming the thermally insulating layer . . . .” The limitation is indefinite as ambiguous, because it is not clear whether the claim requires an outer lining AND ALSO that a front section of the housing block is surrounded by either the outer lining and/ or a thermally insulating layer or whether the claim requires an outer lining OR a thermally insulating layer. Examiner considers the limitation to include either interpretation. Since Claim 38 recites “said outer lining and/ or a thermally insulating layer,” the claim is interpreted to require only one or the other of these features and the limitation “the thermally insulating layer . . . and said outer lining” is required ONLY IN THE CASE that a thermally insulating layer is chosen (in which case BOTH an outer lining AND ALSO a thermally insulating layer would be required since the limitation modifying “said thermally insulating layer . . .” also requires “a gaseous rinsing medium inside a gap between said housing block and said outer lining”).
Claim 38 requires a combination of limitations, including “an outer lining,” “said outer lining and/ or a thermally insulating layer,” and “at least partially forming the thermally insulating layer . . . and said outer lining.” The combination of limitations is indefinite, because it is not clear what is meant by following a limitation “outer lining and/ or a thermally insulating layer” with a limitation which requires both. Examiner considers the claim to require both an outer lining and a thermally insulating layer, since both are required to perform a recited step.
Claims 21-25, 27-30, and 33-37, and 39 are rejected as depending from rejected Claims 20 and 38.
Allowable Subject Matter
Claims 20-23, 27-30, and 33-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art has been located as of the time of this Office Action which teaches or fairly suggests wherein an applicator head has an upper side and a lower side and an outlet opening is formed at the lower side, wherein the rinsing medium that at least partially provides the insulation medium flows in a flow direction from the upper side to the lower side and to the outlet edge.
Response to Arguments
Applicant’s amendment, filed 4 November 2022, with respect to the rejections of Claims 20-25, 27-30, and 33-39 under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections of Claims 20-25, 27-30, and 33-39 under 35 USC 102 and 103 have been withdrawn. 
Applicant's arguments filed 4 November 2022 with respect to the objection to the specification, rejection of Claims 24-25 under 35 USC 112(a), and the rejections of Claims 20-25, 27-30, and 33-39 under 35 USC 112(b) have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the amendment “front section of said housing block” corresponds to the language of the specification (Remarks, p. 8), the specification also does not describe a “front section” of a housing block nor does it adequately define what must be considered either a “front section” or “most of a front section.”
In response to Applicant's argument that the term "rinsing device" is adequately associated with a structure by the use of drawn cones in the figures (Remarks, p. 9), the geometry of reference characters 8 and 9 in the drawings are hand-drawn and do not clearly represent cones. Additionally, if they are cones, the specification does not adequately describe any structure which the figures are meant to represent, and specifically, it does not associate the shapes with a nozzle or a hose.
	In response to Applicant’s argument concerning the limitation “outer lining, where most” (Remarks, p. 9), the argument does not seem to address the reasons that the limitations are considered indefinite. Claims 20 and 38 both first recite “being surrounded at least in sections by an outer lining,” which seems to require an outer lining, but then, the claim requires “said outer lining and/ OR a thermally insulating layer,” which makes it unclear as to whether the outer lining which at first is recited as if it is absolutely is in fact required, because it does not make sense to include the disjunction “OR” (outer lining and/ OR a thermally insulating layer) if the outer lining is in fact required; it would make sense to require an OPTIONAL thermally insulating layer in addition to a REQUIRED outer lining, but what is written does not make sense.  
	In response to Applicant’s argument concerning “front part” (Remarks, p. 9), although the specification discloses “sections,” it does not describe a “front section,” and it does not describe or define what must be considered “most of a front section.” The limitation “in a web movement direction” does not help define a “front section” since every part of the applicator can be considered to be “in a web movement direction” since the web moves towards the applicator itself; there is not defined an adequate reference to determine what is considered a “front part.”
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712